       Case 2:20-cr-00059-Z-BR Document 26 Filed 09/24/20              Page 1 of 1 PageID 64

                             IN THE LTNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                      AMARILLO DIVISION

 LINITED STATES OF AMERICA                           $
                                                     $
       Plaintifl,                                    $
                                                     $
 V                                                   $               2:20-CR-59-Z-BR-( 1)
                                                     $
 ARMANDO DOMINGUEZ.NAVARETTE                         $
                                                     $
       Defendant.                                    $


                     ORDER ADOPTING RE,PORT AND RECOMMENDATION
                             CONCERNING PLEA OF GUILTY

          On September 9,2020,the United States Magistrate Judge issued a Report and Recommendation

Conceming Plea of Guilty ("Report and Recommendation") in the above referenced cause. Defendant

Armando Dominguez-Navarette filed no objections to the Report and Recommendation within the

fourteen-day period set forth in 28 U.S.C. $ 636(bX1). The Court independently examined all relevant

matters ofrecord in the above referenced cause-including the elements ofthe offense, Factual Resume,

Plea Agreement, and Plea Agreement Supplement-and thereby determined that the Report and

Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the

United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant

Armando Dominguez-Navarette was knowingly and voluntarily entered; ACCEPTS the guilty plea         of

Defendant Armando Dominguez-Navarette; and ADJUDGES Defendant Armando Dominguez-Navarette

guilty ofCount One in violation of8 U.S.C. $ 1326(a) and 6 U.S.C. $$ 202(3), 202(4),and 557. Sentence

will   be imposed in accordance with the Court's sentencing scheduling order.


          SO ORDERED, Septemb      *        2020.
                                       4,
                                                     MA        W.I.   SMARYK
                                                     LiN     D STATES ISTRICT JUDGE
